Title: From Jonathan Trumbull, Jr. to Richard Varick, 12 July 1783
From: Trumbull, Jonathan, Jr.
To: Varick, Richard


                        
                             12 July 1783
                        
                        The General desires me to mention to you that the bad Weather, has prevented his going on a Visit to
                            Poughkeepsie this Day, as he intended—that he shall probably fulfill his intentions on Monday—when he will bring with him
                            the Boxes to receive the Books—he will also bring away with him such of the papers as you have done with, & can
                            spare.

                    